DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Status and Formal Matters
	This action is in response to papers filed 9/6/2022.
	Claims 3-4, 10, 21, 25-30 are pending.
	Claims 3-4, 10, 21, 25-30 are amended.
Applicant’s election without traverse of group I, before treatment from claim 4;  bromo from claim 13;  nucleotide from claim 23;  detection by flow cytometry from claim 25; and  cells in culture from claim 30.  in the reply filed on 1/18/2022 is acknowledged.
Claims 26-28, 31-33 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/18/2022.
Claims 3-4. 10, 19, 21, 23, 25,  29-30 are being examined.
The instant response is non-compliant with 37 CFR 1.121 as claims 26-28 are identified as being amended.  However in the last action they were withdrawn from consideration.  Thus claims 26-28 should be identified as withdrawn.  Future amendments that are not compliant with 37 CFR 1.121 may not be entered or examined.  However to promote customer service and compact prosecution the instant claims are being examined.  
The previous objection to the claims has been withdrawn.
The previous 112 issues have been withdrawn in view of the amendment.
The prior art rejection has been withdrawn as the prior art  of record does not teach, “wherein the EU is not incorporated into a nucleic acid polymer when the BrU is present.” 
Priority
The instant application was filed 10/05/2018 is a division of 14300728, filed 06/10/2014, which  is a division of 12993079, filed 02/01/2011, which is a national stage entry of PCT/US09/44024 with an international filing date: 05/14/2009 and claims priority from provisional application 61054102, filed 05/16/2008.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered. It is noted the examiner has not compared the references on the IDS to those listed in specification.
Claim Objections
Claims 3-4. 10, 19, 21, 23, 25,  29-30  are objected to because of the following informalities:  
Claim 3 is objected to as it recites “EU” and “BrU” but does not recite the full terminology for the acronym (or abbreviation). Claims are more concise when the first time an acronym (or abbreviation) is presented the full terminology is also presented.  Finally an acronym (or abbreviation) may have alternative meanings to an artisan.
 Appropriate correction is required.
Response to Arguments
This is a new ground of rejection necessitated by amendment.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-4. 10, 19, 21, 23, 25,  29-30 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 3 has been amended to recite, “and wherein the EU is not incorporated into a nucleic acid polymer when the BrU is present.”  The response asserts support for the amendment can be found in paragraphs 077-078 and 0129-0130 of the originally filed specification.  While 079 states, “when BrdU is added because EdU does not appear to incorporate into nucleic acid when in the presence of BrdU.”  This does not provide support for “wherein the EU is not incorporated into a nucleic acid polymer when the BrU is present.”  Thus the amendment has introduced new matter.
Response to Arguments
This is a new ground of rejection necessitated by amendment.  
Summary
 NO claims are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803. The examiner can normally be reached Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steven Pohnert/Primary Examiner, Art Unit 1634